DISSENTING OPINION.
I think this election was void because the voters could not possibly have known, with any degree of certainty, from the form of the ballot, for what or against what they were voting. Six separable propositions had been submitted to them. With the conjunctive-disjunctive combination of "and/or" following some and preceding other propositions no voter could know for which or against which proposition he was voting. Clay County Abstract Co. v. McKay, 226 Ala. 394, 147 So. 407; Gully v. Jackson International Co., 165 Miss. 103, 145 So. 905; Drummond v. City of Columbus, 136 Neb. 87, 285 N.W. 109, 286 N.W. 779; State v. Dudley, 159 La. 872, 106 So. 364.